Citation Nr: 0844907	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  07-24 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma, including due to Agent Orange (herbicide) 
exposure.

2.  Entitlement to a compensable initial disability rating 
for residuals of a left ankle sprain from March 31, 2006, to 
December 21, 2007.

3.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a left ankle sprain since 
December 21, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1968 to 
March 1970. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from two rating decisions, dated in September 2006 and 
January 2008, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.

As support of his claims, the veteran presented testimony at 
a hearing before the undersigned Veterans Law Judge at the RO 
(Travel Board hearing) in July 2008.  The transcript of the 
hearing is associated with the claims folder and has been 
reviewed.  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era; 
therefore, he is presumed to have been exposed to Agent 
Orange or other herbicides while there.

2.  Although the veteran has a history of basal cell 
carcinoma, this condition is not on the list of diseases 
presumptively associated with herbicide exposure.

3.  There also is no evidence of basal cell carcinoma or 
other skin cancer during service or one year after service, 
and no competent or credible evidence of a link between the 
veteran's history of basal cell carcinoma and his period of 
active military service, including his presumed Agent Orange 
exposure.  

4.  From March 31, 2006, to December 21, 2007, there was no 
evidence of moderate or marked limitation of motion and only 
slight functional loss in the left ankle. 

5.  Since December 21, 2007, there is no evidence of marked 
limitation of motion or functional loss in the left ankle.


CONCLUSIONS OF LAW

1.  Basal cell carcinoma was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2008).

2.  From March 31, 2006, to December 21, 2007, the criteria 
for an initial compensable disability rating for residuals of 
a left ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1-4.7, 4.20, 4.21, 4.31, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2008).   

3.  Since December 21, 2007, the criteria for an initial 
disability rating in excess of 10 percent for residuals of a 
left ankle sprain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 4.1-4.7, 4.20, 4.21, 4.31, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2008).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the veteran dated in June 2006.  
This letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims, (2) informing the 
veteran about the information and evidence the VA would seek 
to provide, and (3) informing the veteran about the 
information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate the fourth element requirement that VA request that 
a claimant submit any evidence in his or her possession that 
might pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 
30, 2008).  Consequently, the presence and/or absence of 
notice of this element in this case is of no consequence 
because it is no longer required by law.

Furthermore, the June 2006 letter from the RO further advised 
him that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
veteran has received all required notice in this case, such 
that there is no error in content. 

The RO also correctly issued the June 2006 VCAA notice letter 
prior to the September 2006 and January 2008 determinations 
on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error with regard to the VCAA notice.

With respect to the duty to assist, the RO has secured the 
veteran's service treatment records (STRs) and the veteran 
has submitted relevant private treatment records dated from 
August 2000 to July 2005.  The VA also afforded the veteran 
two VA examinations dated in August 2006 and December 2007 in 
connection with his claim for a higher initial rating.  
Moreover, the veteran and his representative have submitted 
statements, and the veteran provided testimony in a July 2008 
Travel Board hearing in support of his claims, during which 
he indicated he has not received treatment from VA for his 
left ankle condition.  Thus, there is no indication that any 
additional evidence remains outstanding; therefore, the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

Analysis - Basal Cell Carcinoma

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as malignant 
tumors, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service. 38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption:  chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 
38 C.F.R. § 3.309(e).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the U.S. Court of Appeals for Veterans Claims 
(Court) emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

In this case, the veteran contends he has basal cell 
carcinoma from exposure to Agent Orange during his military 
service, and in particular while stationed in Vietnam.  See 
transcript of July 2008 Travel Board hearing.  His DD Form 
214 confirms he served in Vietnam during the Vietnam era, so 
it is presumed he was exposed to an herbicide agent, such as 
Agent Orange, while there.  38 C.F.R. § 3.307(a)(6), 
3.313(a).

As already mentioned, the first requirement for any service-
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  
Concerning this, private treatment records dated from 2000 to 
2005 reveal current diagnosis and treatment of basal cell 
carcinoma.  Therefore, the evidence clearly shows current 
basal cell carcinoma.  Consequently, the determinative issue 
is whether these disorders are somehow attributable to the 
veteran's military service, including his presumed exposure 
to Agent Orange or other herbicide while in Vietnam.  See 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

With respect to presumptive service connection due to Agent 
Orange exposure, the veteran's recent diagnosis of basal cell 
carcinoma is not on the list of diseases associated with 
herbicide exposure for purposes of the presumption.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  The evidence 
does not show the veteran has other skin cancers for which 38 
C.F.R. § 3.309(e) is applicable.  Thus, the automatic 
presumption of service connection afforded for certain 
specific diseases associated with exposure to herbicides, 
specifically Agent Orange, is not for application in this 
case.  In fact, VA also has specifically determined that skin 
cancers (melanoma, basal, and squamous cell) are not 
associated with exposure to herbicide agent for purposes of 
the presumption, providing more evidence against the claim.  
See 72 Fed. Reg. 32,395 (June 12, 2007) (emphasis added).  

In addition, the veteran was not medically diagnosed with 
basal cell carcinoma until August 2005, more than 30 years 
after leaving service (and, by implication, Vietnam).  For 
the presumption to apply, any basal cell carcinoma must have 
become manifest to a degree of 10 percent or more within a 
year after the last date the veteran was exposed to an 
herbicide agent during military service in 1970, which is 
simply not shown here.  38 C.F.R. § 3.307(a)(6)(ii). 

Thus, the automatic presumption of service connection 
afforded for certain specific diseases associated with 
exposure to herbicides, specifically Agent Orange, is not for 
application in this case.  This does not, however, preclude 
the veteran from establishing his entitlement to service 
connection for the claimed condition with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Concerning direct service connection, if the claimed disease 
is not one of the presumptive diseases listed in 38 C.F.R. 
§ 3.309(e), but exposure to an herbicide is presumed or 
proven by the evidence, as is the case here, the veteran may 
establish service connection for the disease by (1) showing 
that the disease actually occurred in service; or (2) by 
submitting medical evidence of a nexus between the disease 
and his exposure to herbicides during military service.  
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
In fact, the Court has specifically held that the provisions 
set forth in Combee are applicable in cases involving 
Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 
167 (1999).  

In this regard, the Board finds that service connection on a 
direct basis for the veteran's diagnosed basal cell 
carcinoma, to include as due to herbicide exposure, is not 
warranted.  Even though he is presumed exposed to a herbicide 
as a result of his service in Vietnam under 38 C.F.R. § 
3.307(a)(6), as already alluded to above, there is no medical 
evidence of a nexus between his current history of basal cell 
carcinoma and his military service from June 1968 to March 
1970, including exposure to herbicides at that time.  Boyer, 
210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000). 

In addition, as to direct service connection, STRs are 
negative for any complaint, treatment, or diagnosis of basal 
cell carcinoma or other skin cancers during service, 
including due to Agent Orange exposure.  Post-service, the 
first mention in the claims file of complaints or treatment 
for basal cell carcinoma is from August 2000, approximately 
30 years after the veteran's discharge from service.  The 
Federal Circuit Court has held that such a lengthy lapse of 
time between the alleged events in service and the initial 
manifestation of relevant symptoms after service is a factor 
for consideration in deciding a service-connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  It 
follows that there is no basis to award service connection 
for this disorder based on chronicity in service or 
continuous symptoms thereafter.  38 C.F.R. § 3.303(b); 
Savage, 10 Vet. App. at 494-97.  

The Board emphasizes that the veteran's own lay statements do 
not assert any symptoms of skin cancer in-service or for many 
years thereafter.  Layno, 6 Vet. App. at 469.  See also 38 
C.F.R. § 3.159(a)(2).  However, even presuming exposure to 
herbicides, neither he nor his representative, without 
evidence showing that either has medical training or 
expertise, is competent to render an opinion as to the 
medical etiology of the basal cell carcinoma.  Jandreau, 492 
F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for basal cell carcinoma on either a direct or 
presumptive basis.  Thus, there is no reasonable doubt to 
resolve in the veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Analysis - Left Ankle Sprain

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; 38 C.F.R. § 4.27 (providing specific means of listing 
the diagnostic code for an unlisted disease or injury).  

The basis of disability evaluations is the ability of the 
body as a whole, of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as 
to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589, 595 (1991).

Consistent with the facts found, if there is disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, i.e., the rating may be "staged".  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim for an original or an 
increased rating remains in controversy when less than the 
maximum available benefit is awarded).

In this case, from March 31, 2006, to December 21, 2007, the 
veteran's service-connected residuals of a left ankle sprain 
was rated by analogy as 0 percent disabling under Diagnostic 
Code 5271.  38 C.F.R. §§ 4.21 and 4.71a.  Since December 21, 
2007, the disability rating was increased to 10 percent under 
the same diagnostic code.  Id.  

Under Diagnostic Code 5271, a 10 percent evaluation is 
assigned when there is moderate limitation of ankle motion.  
A maximum 20 percent rating is awarded for marked limitation 
of ankle motion.  Normal range of motion for the ankle is 
dorsiflexion to 20 degrees and plantar flexion to 45 degrees, 
as set forth at 
38 C.F.R. § 4.71, Plate II.  

The words "moderate" or "marked" are not defined in 
Diagnostic Code 5271.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decision is "equitable and just."  38 C.F.R. § 
4.6.

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  A finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

A review of the evidence of record finds no support for the 
veteran's claim to a compensable disability rating for 
residuals of a left ankle sprain for the period of March 31, 
2006, to December 21, 2007.  38 C.F.R. § 4.7.  Specifically, 
no evidence of record from that period shows any complaints 
and treatment of the veteran's left ankle.  In fact, during 
the July 2008 Travel Board hearing, the veteran indicated 
that he receives no treatment for his left ankle.  See 
transcript of July 2008 Travel Board hearing.  During an 
August 2006 VA examination, the veteran reported experiencing 
buckling in the left ankle, but no chronic pain.  Upon 
examination in August 2006, the veteran was found to have a 
normal gait without any assistive device, and his left ankle 
was not swollen and demonstrated no laxity.  Dorsiflexion was 
to 20 degrees and plantar flexion was to 45 degrees.  The 
veteran was also capable of repetitive motion, and range of 
motion was not additionally limited by pain, fatigue, 
weakness, or lack of endurance.  Thus, the overall evidence 
shows that during the period of March 31, 2006, to December 
21, 2007, there was record of minimal symptoms consistent 
with a noncompensable disability rating - that is, there were 
no symptoms of moderate limited motion of the left ankle and 
of only limited functional loss.  The Board thus finds that 
the preponderance of the evidence is against a compensable 
disability rating for residuals of a left ankle sprain during 
this period.  38 C.F.R. § 4.3.

As for the period since December 21, 2007, the Board finds 
that the evidence of record also does not warrant a 
disability rating in excess of 10 percent.  38 C.F.R. § 4.7.  
In this regard, aside from a VA examination in December 2007, 
the veteran has received no treatment for his left ankle.  
See transcript of July 2008 Travel Board hearing.  However, 
during the December 2007 VA examination, the veteran 
complained of a persistent and dull pain in the left ankle, 
including when at rest, numbness in his left foot, swelling 
in the left ankle, and significant limited range of motion 
without pain; denied any weakness, stiffness, or fatigability 
in the left ankle when at rest; denied any locking with 
ambulation, but stated that the left ankle gives out 
approximately once a month.  The veteran reported using over-
the-counter pain medication for the pain, and stated that he 
uses a left ankle brace during play and physical activity or 
during flare-up of his left ankle condition, but uses no 
crutches or walker.  He further reported that he is currently 
employed, but with limitations due to his left ankle 
condition.  He is able to perform his activities of daily 
living.  See VA examination dated in December 2007 and 
transcript of July 2008 Travel Board hearing.  

However, despite the veteran's complaints, the December 2007 
VA examiner found the veteran's left ankle had dorsiflexion 
of zero to 20 degrees and plantar flexion of zero to 40 
degrees, which indicates only a slight limitation of motion.  
Moreover, although he had pain in the left ankle that began 
at dorsiflexion 10 to 20 degrees and at plantar flexion 30 to 
40 degrees, the range of motion was not additionally limited 
by pain, fatigue, weakness, or lack of endurance with three 
times of repetitive use.  There was also no swelling, 
tenderness, or crepitation in the left ankle, although the 
veteran had a mild antalgic gait.  The veteran indicated 
flare-ups of his condition when lifting objects in excess of 
30 pounds, walking for more than 10 to 15 minutes, standing 
for more than 30 to 40 minutes, and climbing more than one 
flight of stairs.  During flare-ups, the veteran reported he 
has 80 percent limitation of function of his daily 
activities.  Overall, any signs of limitation of motion and 
functional loss present in the left ankle are only 
"slight", and more than adequately contemplated by the 
10 percent rating already assigned.  38 C.F.R. § 4.1.  

The Board notes that other diagnostic codes for ankle 
disabilities that provide a rating greater than 10 percent 
are not more appropriate because the facts of this case do 
not support their application.  See, e.g., 38 C.F.R. § 4.71a, 
Diagnostic Code 5270 (ankylosis of the ankle), Diagnostic 
Code 5272 (ankylosis of the subastragalar or tarsal joint), 
Diagnostic Code 5273 (malunion of the os calcis or 
astragalus), and Diagnostic Code 5274 (astragalectomy).  See 
Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic 
code should be upheld if it is supported by explanation and 
evidence).  

Accordingly, the Board finds that for the period since 
December 21, 2007, the preponderance of the evidence is 
against a disability rating in excess of 10 percent for 
residuals of a left ankle sprain.  38 C.F.R. § 4.3.  

The Board adds that it does not find that the veteran's left 
ankle disability should be increased for any other separate 
period based on the facts found during the appeal period.  
Fenderson, 12 Vet. App at 126.  Because there have been no 
occasions within the effective dates mentioned when the 
veteran's left ankle disability has been more severe than 
contemplated by its existing ratings, the Board cannot 
further "stage" his ratings in this case.

Finally, there is no evidence of exceptional or unusual 
circumstances to warrant referring the case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board 
finds no evidence that the disability markedly interferes 
with the veteran's ability to work.  Furthermore, there is no 
evidence of exceptional or unusual circumstances, such as 
frequent hospitalizations, to suggest that the veteran is not 
adequately compensated for his disability by the regular 
Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 
(disability ratings are based on the average impairment of 
earning capacity).  






ORDER

Service connection for basal cell carcinoma, including due to 
Agent Orange (herbicide) exposure, is denied.    

A compensable initial disability rating for residuals of a 
left ankle sprain from March 31, 2006, to December 21, 2007, 
is denied.

An initial disability rating in excess of 10 percent for 
residuals of a left ankle sprain since December 21, 2007, is 
denied.



____________________________________________
A. BRYANT 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


